Case 7:19-mj\-00930 Document 1 Filed on 04/25/19 in TXSD Page 1 of 1

AO 91 (Rev 8/01) CriminalComplaint

 

United States District Court

SOUTHERN DISTRICT OF TEXAS
MCALLEN’ DIVI S ION

 

 

UNITED sTATEs oF AMERICA
V' CRIMINAL COMPLAINT

Wilson Leonel Barahona-Zuniga

t Case Number: M-19-0930-M
AKA: Wuilson Leonel Barahona-Zuniga

lAE YOB: 1 974
Hond uras
(Name and Address ofDefendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief On or about April 23, 2015 in Hidalqo County, in

the Southern District of Te)'<as
(Track Statutorjy Language of Ojj‘”ense)

being then and there an alien who had previously been deported from the United States to Honduras in pursuance of law, and
thereafter was found near Mission, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the

Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States;

in violation of Title 8 United States Code, Section(s) " 1326 (Fe|ony)
l further state that I am a(n) Senior Patrol Agent and that this complaint is based on the /
following facts:

 

Wilson Leonel Barahona~Zuniga was encountered by Border Patrol Agents near Mission, Texas on April 23, 2019. The.investigating
agent established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on April 23, 2019, near Hidalgo, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on Novemb_er 4, 2013 through Atlanta, Georgia. Prior to Deportation/Exclusion the
Defendant was instructed not to return to the United'States without permission from the U.S. Attorney General and/or the Secretary of
Homeland Security. On December 5, 2012, the Defendant was convicted of Possession of a Firearm by an Illegal Alien and Illegal
Reentry and was sentenced to seventeen (17) months confinement and three (3) years supervised release term.

 

Continued on the attached _sheet and made a part of this complaint: |]Yes No `
lipp/loved bd MKSH S. D\ PIHZZA qlz§l\a Q ¢?:.zzam 0 J`/
/i\@ii’)a v C’
Swom to before me and subsc ed in my presence, Signd{ure of Complainant
April 25, 2019 -d -‘9[ <, /1~. Juiio c. Pena §§mor_aafrol Agent

 

Juan F. A|anis ` , U.S. Magistrate Judge 7 2 \: W '

Name and Title of Judicial officer ~ Bi/gnature of Judieial officer

 

